UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 2, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY 10120 (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 67,468,404 shares of common stock issued and outstanding as of May 29, 2009. AÉROPOSTALE, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 24 Item 6 Exhibits 25 SIGNATURES 26 2 table of contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) May2, 2009 January31, 2009 May3, 2008 ASSETS Current Assets: Cash and cash equivalents $ 247,747 $ 228,530 $ 64,469 Merchandise inventory 128,929 126,360 134,976 Deferred income taxes 10,919 10,745 12,961 Prepaid expenses and other current assets 26,114 28,246 21,913 Total current assets 413,709 393,881 234,319 Fixtures, equipment and improvements, net 249,676 248,999 230,996 Deferred income taxes 10,773 12,509 13,818 Other assets 2,525 2,530 2,567 TOTAL ASSETS $ 676,683 $ 657,919 $ 481,700 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 70,308 $ 77,247 $ 67,817 Accrued compensation 19,603 30,043 14,349 Accrued gift cards 14,199 19,349 12,043 Accrued expenses and other current liabilities 49,337 48,798 44,999 Total current liabilities 153,447 175,437 139,208 Deferred rent and tenant allowances 99,898 102,393 98,544 Retirement benefit plan liabilities 23,469 22,470 19,975 Uncertain tax contingency liabilities 2,720 2,559 3,799 Commitments and contingent liabilities (See note 11) Stockholders’ Equity: Preferred stock, $0.01 par value; 5,000 shares authorized, no shares issued or outstanding — — — Common stock, $0.01 par value; 200,000 shares authorized; 91,076; 90,472 and 90,137 shares issued and outstanding, respectively 911 905 901 Additional paid-in capital 157,687 145,951 130,880 Accumulated other comprehensive loss (8,518 ) (8,998 ) (5,277 ) Retained earnings 725,008 693,333 561,409 Treasury stock, 23,606; 23,542 and 23,254 shares, respectively at cost (477,939 ) (476,131 ) (467,739 ) Total stockholders’ equity 397,149 355,060 220,174 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 676,683 $ 657,919 $ 481,700 See Notes to Unaudited Condensed Consolidated Financial Statements 3 table of contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) 13 weeks ended May 2, 2009 May 3, 2008 Net sales $ 408,024 $ 336,332 Cost of sales (includes certain buying, occupancy and warehousing expenses) 260,134 225,054 Gross profit 147,890 111,278 Selling, general and administrative expenses 94,446 82,090 Income from operations 53,444 29,188 Interest (expense) income (45 ) 240 Income before income taxes 53,339 29,428 Income taxes 21,724 11,930 Net income $ 31,675 $ 17,498 Basic earnings per share $ 0.47 $ 0.26 Diluted earnings per share $ 0.47 $ 0.26 Weighted average basic shares 67,099 66,749 Weighted average diluted shares 67,790 67,305 See Notes to Unaudited Condensed Consolidated Financial Statements 4 table of contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 13 weeks ended May2, 2009 May3, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 31,675 $ 17,498 Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization 11,752 9,873 Stock-based compensation 3,162 3,981 Excess tax benefits from stock-based compensation (1,123 ) (863 ) Other (1,937 ) (1,175 ) Changes in operating assets and liabilities: Merchandise inventory (2,360 ) 1,433 Accounts payable (7,018 ) (31,529 ) Other assets and liabilities (14,501 ) (29,294 ) Net cash provided by (used in) operating activities 19,650 (30,076 ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (9,120 ) (20,045 ) Net cash used in investing activities (9,120 ) (20,045 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of stock options 7,457 1,986 Excess tax benefits from stock-based compensation 1,123 863 Net cash provided by financing activities 8,580 2,849 Effect of exchange rate changes 107 (186 ) Net increase (decrease) in cash and cash equivalents 19,217 (47,458 ) Cash and cash equivalents, beginning of year 228,530 111,927 Cash and cash equivalents, end of period $ 247,747 $ 64,469 Supplemental Disclosure of Cash Flow Information: Accruals related to purchases of property and equipment $ 2,904 $ 7,218 See Notes to Unaudited Condensed Consolidated Financial Statements 5 table of contents AÉROPOSTALE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation References to the “Company,” “we,” “us,” or “our” means Aéropostale, Inc. and its subsidiaries, except as expressly indicated to the contrary or unless the context otherwise requires. We are a mall-based, specialty retailer of casual apparel and accessories for young women and men. We design, market and sell our own brand of merchandise principally targeting 14 to 17 year-old young women and men. Jimmy’Z Surf Co., Inc. is a wholly owned subsidiary of Aéropostale, Inc.As of May 2, 2009, we operated 909Aéropostale stores, consisting of 877 stores in 48 states and Puerto Rico, 32 stores in Canada, in addition to our Aéropostale e-commerce website, www.aeropostale.com (this and any other references in this Quarterly Report on Form 10-Q to aeropostale.com is solely a reference to a uniform resource locator, or URL, and is an inactive textual reference only, not intended to incorporate the website into this Quarterly Report on Form 10-Q).As of May 2, 2009, we operated 11 Jimmy’Z stores that we plan to close by the end of the second quarter of fiscal 2009.In addition, our new concept, P.S. from Aéropostale, will offer casual clothing and accessories focusing on elementary school children between the ages of 7 and 12.We plan to open approximately 10 new P.S. from Aéropostale stores in the United States during fiscal 2009. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States. However, in the opinion of our management, all known adjustments necessary for a fair presentation of the results of the interim periods have been made. These adjustments consist primarily of normal recurring accruals and estimates that impact the carrying value of assets and liabilities. Actual results may materially differ from these estimates. Our business is highly seasonal, and historically we have realized a significant portion of our sales, net income, and cash flow in the second half of the year, driven by the impact of the back-to-school selling season in the third quarter and the holiday selling season in the fourth quarter. Therefore, our interim period consolidated financial statements may not be indicative of our full-year results of operations, financial condition or cash flows. These financial statements should be read in conjunction with our Annual Report on Form 10-K for our fiscal year ended January 31, 2009. References to “2009” or “fiscal 2009” mean the 52-week period ending January 30, 2010, and references to “2008” or “fiscal 2008” mean the 52-week period ended January 31, 2009. References to “the first quarter of 2009” mean the thirteen-week period ended May 2, 2009, and references to “the first quarter of 2008” mean the thirteen-week period ended May 3, 2008. 2.Jimmy’Z Store Concept Closing In February 2009, we announced our plans to close all of our 11 Jimmy’Z stores by the end of the second quarter of fiscal 2009. Three additional Jimmy’Z stores had closed during fiscal 2008.During the first quarter of 2009, we recorded inventory related charges of $1.3 million, severance charges of $1.1 million, and a lease termination charge of $0.2 million, resulting from the stores that we plan to close during the second quarter of fiscal 2009.Of these amounts, $2.3 million is recorded in cost of sales and $0.3 million is recorded in selling, general and administrative expenses.The liability related to these charges at the end of the quarter of was $0.7 million.We expect to record the remaining closing costs related to these stores during the second quarter of 2009 when the stores close. 3.Revenue Recognition Sales revenue is recognized at the “point of sale” in our stores and at the time our e-commerce customers take possession of merchandise. Allowances for sales returns are recorded as a reduction of net sales in the periods in which the related sales are recognized.Also included in sales revenue is shipping revenue from our e-commerce customers.Sales revenue related to gift cards and the issuance of store credits are recognized when they are redeemed.We also recognize breakage income for the portion estimated to be unredeemed.We have no legal obligation to escheat the value of unredeemed gift cards to the relevant jurisdiction. We therefore have determined that the likelihood of certain gift cards being redeemed by the customer to be remote, based upon historical redemption patterns of gift cards. For those gift cards that we determine redemption to be remote, we reversed the liability, and recorded gift card breakage income in net sales.In the first quarter of fiscal 2009, we recorded $0.7 million in net sales related to gift card breakage income compared to $0.5 million in the first quarter of fiscal 2008. 6 table of contents 4.Cost of Sales and Selling, General and Administrative Expenses Cost of sales includes costs related to merchandise sold, including inventory valuation adjustments, distribution and warehousing, freight from the distribution center to the stores.It also includes payroll for our design, buying and merchandising departments and occupancy costs. Occupancy costs include rent, contingent rents, common area maintenance, real estate taxes, utilities, repairs, maintenance and all depreciation. Selling, general and administrative expenses, or “SG&A”, include costs related to selling expenses, store management and corporate expenses such as payroll and employee benefits, marketing expenses, employment taxes, maintenance costs, insurance and legal expenses, store pre-opening costs and other corporate level expenses. Store pre-opening costs include store level payroll, grand opening event marketing, travel, supplies and other store pre-opening expenses. 5.Other Comprehensive Income The following table sets forth the components of other comprehensive income: 13 weeks ended May 2, 2009 May 3, 2008 (In Thousands) Net income $ 31,675 $ 17,498 Pension liability, net of tax of $59 and $137, respectively (89 ) (205 ) Foreign currency translation adjustment 1 569 (422 ) Other comprehensive income $ 32,155 $ 16,871 1 Foreign currency translation adjustments are not adjusted for income taxes as they relate to a permanent investment in our subsidiary in Canada. 6.Earnings Per Share The following table sets forth the computations of basic and diluted earnings per share: 13 weeks ended May 2, 2009 May 3, 2008 (In Thousands, Except Per Share Data) Net income $ 31,675 $ 17,498 Weighted average basic shares 67,099 66,749 Impact of dilutive securities 691 556 Weighted average diluted shares 67,790 67,305 Earnings per basic share $ 0.47 $ 0.26 Earnings per diluted share $ 0.47 $ 0.26 Options to purchase 544,306 shares during the first quarter of 2009 and 59,220 shares during the first quarter of 2008 were not included in the computation of diluted earnings per share because the exercise price of the options was greater than the average market price of the common shares. 7.Revolving Credit Facility We have an amended and restated revolving credit facility with Bank of America, N.A., as Lender which provides availability of $150.0million (the “Credit Facility”).The Credit Facility is available for working capital and general corporate purposes.The Credit Facility is scheduled to expire on November13, 2012. 7 table of contents Loans under the Credit Facility are secured by all our assets and are guaranteed by our subsidiaries. Upon the occurrence of a Cash Dominion Event (as defined in the Credit Facility) among other limitations, our ability to borrow funds, make investments, pay dividends and repurchase shares of our common stock would be limited.Direct borrowings under the Credit Facility bear interest at a margin over either LIBOR or a Base Rate (as each such term is defined in the Credit Facility). The Credit Facility also contains covenants that, subject to specified exceptions, restrict our ability to, among other things, incur additional debt or encumber assets of the Company;merge with or acquire other companies, liquidate or dissolve;sell, transfer, lease or dispose of assets; or make loans or guarantees. Events of default under the Credit Facility include, subject to grace periods and notice provisions in certain circumstances, failure to pay principal amounts when due, breaches of covenants, misrepresentation, default of leases or other indebtedness, excess uninsured casualty loss, excess uninsured judgment or restraint of business, business failure or application for bankruptcy, institution of legal process or proceedings under federal, state or civil statutes, legal challenges to loan documents, and a change in control. If an event of default occurs, the Lender will be entitled to take various actions, including the acceleration of amounts due thereunder and requiring that all such amounts be immediately paid in full as well as possession and sale of all assets that have been used as collateral.Upon the occurrence of an event of default under the Credit Facility, the lenders may cease making loans, terminate the Credit Facility, and declare all amounts outstanding to be immediately due and payable.As of May2, 2009, we are not aware of any instances of noncompliance with any covenants or any other event of default under the Credit Facility.As of May 2, 2009, we had no outstanding balances or stand-by or commercial letters of credit issued under the Credit Facility. 8.Retirement Benefit Plans 401(k) Plan We maintain a qualified, defined contribution retirement plan with a 401(k) salary deferral feature that covers substantially all of our employees who meet certain requirements. Under the terms of the plan, employees may contribute up to 14% of their gross earnings and we will provide a matching contribution of 50% of the first 5% of gross earnings contributed by the participants. We also have the option to make additional contributions. Matching contributions vest over a five-year service period with 20% vesting after two years and 50% vesting after year three. Vesting increases thereafter at a rate of 25% per year so that participants will be fully vested after year five. Supplemental Executive Retirement Plan We maintain a supplemental executive retirement plan, or SERP, which is a non-qualified defined benefit plan for certain officers. The plan is non-contributory and not funded and provides benefits based on years of service and compensation during employment. Participants are vested upon entrance in the plan. Pension expense is determined using various actuarial cost methods to estimate the total benefits ultimately payable to officers and this cost is allocated to service periods. The actuarial assumptions used to calculate pension costs are reviewed annually. The components of net periodic pension benefit cost are as follows: 13 weeks ended May 2, 2009 May 3, 2008 (In Thousands) Service cost $ 172 $ 164 Interest cost 379 287 Amortization of prior experience cost 19 19 Amortization of net loss 157 149 Net periodic pension benefit cost $ 727 $ 619 We had liabilities of $22.1 million as of May 2, 2009, $21.2 million as of January 31, 2009 and $18.8 million as of May 3, 2008, in connection with this plan. 8 table of contents Long-term Incentive Plan We maintain a long-term incentive deferred compensation plan for the purpose of providing long-term incentive to a designated group of management. The plan is a non-qualified, defined contribution plan and is not funded. Participants in this plan include all employees designated by the Company as Vice President, or other higher-ranking positions, who are not participants in the SERP. Annual monetary credits are recorded to each participant’s account based on compensation levels and years as a participant in the plan. Annual interest credits are applied to the balance of each participant’s account based upon established benchmarks.
